COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00081-CV


In re William Thomas Leonard              §    Original Proceeding

                                          §    From the 371st District Court

                                          §    of Tarrant County (0908775)

                                          §    June 6, 2013

                                          §    Opinion by Justice Gardner


                                  JUDGMENT

      This court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be granted.        Accordingly, relator’s petition is

conditionally granted. We direct the trial court to vacate its December 4, 2012

order. Writ will issue only if the trial court fails to do so within ten days of this

opinion.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Anne Gardner